Citation Nr: 1121712	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of fracture, right tibia and fibula, with degenerative changes of the right ankle, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1950 until November 1952.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  During the pendency of this appeal, 
jurisdiction was transferred to the RO in Los Angeles, California.

In a decision of December 2009, the Board remanded these issues for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a right tibia and fibula fracture, with degenerative changes of the right ankle are assigned a 40 percent evaluation, the maximum evaluation authorized under Diagnostic Code 5262.

2.  Duodenal ulcer has been productive of periodic mild symptoms, lasting less than 10 days in duration.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 40 percent for residuals of a right tibia and fibula fracture, with degenerative changes of the right ankle.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a disability rating in excess of 40 percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.114, Diagnostic Code 7305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in June 2004 and June 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated in February 2011.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examinations of the disabilities at issue in December 2006, during which time the examiners were provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disabilities at issue have not significantly changed and uniform evaluations are warranted.

Right Leg

In the June 2004 rating decision on appeal, the Veteran's 30 evaluation for residuals of a right tibia and fibula fracture with degenerative changes of the right ankle, effective September 30, 1994 was continued.  In a rating decision of February 2011, the Appeals Management Center (AMC) in Washington, DC granted a 40 percent rating, effective January 22, 2003.  

The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5262 (2010).  Under this Code, the current 40 percent rating contemplates nonunion of the tibia and fibula, with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  There is no rating of higher than 40 percent under DC 5262.

In a March 2004 statement in support of his claim, the Veteran endorsed a limited ability to walk, pain, and the use of an ankle brace.  VA examination in December 2006 revealed right distal tibia and fibula malunion with a 10-degree varus deformity and posttraumatic degenerative joint disease of the tibiotalar and subtalar joints.  While the Veteran has averred that his disability warrants a higher rating, no rating in excess of 40 percent is available under DC 5262.  Furthermore, no rating of higher than 40 percent is available under any Code associated with the ankle.  See 38 C.F.R. § 4.71a, DCs 5270 - 5274 (2010).   

As there is no legal basis upon which to award an increased schedular evaluation for residuals of a right tibia and fibula fracture with degenerative changes of the right ankle, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the AOJ has assigned special monthly compensation on the basis of loss of use of a foot.  Therefore, that element of the case has been resolved.  Furthermore, there is no indication of knee pathology. Accordingly, we do not further consider a separation evaluation for knee disability.

Duodenal Ulcer

In the June 2006 rating decision on appeal, the Veteran's 10 percent rating for a duodenal ulcer, effective February 12, 1990, was continued.  The disability is rated under 38 C.F.R. § 4.114 DC 7305 (2010).  Under this Code, a 10 percent rating is warranted where duodenal ulcer is mild, with recurring symptoms once or twice a year.  A 20 percent rating is warranted for a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe ulcer condition with less than severe symptoms, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent rating is warranted for a severe ulcer condition with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 DC 7305 (2010).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2010).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2010).

On VA examination in April 2004, the Veteran reported that he has episodes of nausea and vomiting, occasionally associated with diarrhea, that last two to three hours and resolve.  Episodes recurred every two to three months, and the Veteran denied fevers, chills, or any other symptoms associated with such episodes.

During VA examination in December 2004, recurrent epigastric pain was endorsed every two to three days, and some nausea and vomiting were also endorsed.  The Veteran reported occasionally black stool, his appetite was good, and there was a history of constipation.  The Veteran's weight had been stable.  The assessment was of a history of peptic ulcer disease, and recurrent epigastric discomfort relieved with medication, as well as periodic nausea and vomiting.

The Veteran reported nausea and diarrhea in November 2005, and the diagnosis was of gastroenteritis.  In August 2006 the Veteran described a sharp intermittent abdominal pain for the past day.  He had nausea, but no vomiting or diarrhea.  Radiographic imaging was conducted and the impression was of nonobtrusive bowel gas.  

In December 2006, the Veteran reported having had diarrhea with abdominal cramping.  He went into his kitchen and had a syncopal episode; it was then that paramedics were called.  The principal diagnosis was of syncope due to dehydration.  In January 2009 the Veteran reported nausea and was diagnosed with acute gastroenteritis - food poisoning. 

After a careful review of the evidence above, the Board finds the Veteran's duodenal ulcer to be not more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates a mild duodenal ulcer, with recurring symptoms once or twice a year.  38 C.F.R. § 4.114 DC 7305 (2010).  In order to warrant a 20 percent rating, there must be evidence of a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  Id.

On VA examinations in 2004, the Veteran had endorsed symptomatic episodes every two to three months, with epigastric pan every two to three days.  Regardless of the frequency of such episodes, however, there is no evidence that any manifestations last for longer than one to two days.  Furthermore, the Veteran has endorsed periodic symptoms, not continuous manifestations, and the medical evidence of record verifies the Veteran's endorsement of occasional rather than continuous symptoms.

The Board has considered whether a rating of higher than 10 percent may be warranted pursuant to a Code other than 7305 under 38 C.F.R. § 4.114, but finds that none are applicable in this case.  See 38 C.F.R. § 4.114, DCs 7200 - 7354 (2010).

The Veteran has asserted that the disability at issue is more than 10 percent disabling.  While the Board finds his testimony to be credible insofar as it is consistent with the objective evidence of record, even when accepted as true his statements do not indicate a basis for a higher evaluation.

Based on the foregoing, the Board concludes that the Veteran's duodenal ulcer has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.



ORDER

An evaluation in excess of 40 percent for residuals of a right tibia and fibula fracture, with degenerative changes of the right ankle is denied.

An evaluation in excess of 10 percent for duodenal ulcer is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


